FORM OF CERTIFICATE OF AMENDMENT OF AGREEMENT AND DECLARATION OF TRUST OF FRANKLIN MONEY FUND (changing name from “Franklin Money Fund” to “Franklin U.S. Government Money Fund”) The undersigned Trustees of Franklin Money Fund, a Delaware statutory trust (the “Trust”), constituting a majority of the Board of Trustees of the Trust (the “Trustees”), do hereby certify that: FIRST. The Trustees deem it desirable to change the name of the Trust from FRANKLIN MONEY FUND to FRANKLIN U.S. GOVERNMENT MONEY FUND. SECOND. Pursuant to the authority granted to the Board of Trustees in Article IX, Section 1 of the Agreement and Declaration of Trust of the Trust, such Agreement and Declaration of Trust is hereby amended by deleting the name FRANKLIN MONEY FUND throughout the entire document (including, the footer, the cover page and pages 1, 3 and 33) and replacing such name with the name FRANKLIN U.S.
